138 Nev., Advance Opinion       1,4
                            IN THE SUPREME COURT OF THE STATE OF NEVADA


                     THE STATE OF NEVADA,                                   No. 82640
                     Appellant,
                     vs.
                     CHARLES WADE MCCALL,
                                                                                 FiLED               --
                     Respondent.                                                 SEP 22 2022
                                                                               EL
                                                                            CLE
                                                                            BY
                                                                                 HIEF DEPUTY CLERK


                                Appeal from a district court order granting a motion to suppress
                     in a criminal prosecution. Eighth Judicial District Court, Clark County;
                     Monica Trujillo, Judge.
                                Affirmed in part, vacated in part, and remanded.


                     Aaron D. Ford, Attorney General, Carson City; Steven B. Wolfson, District
                     Attorney, Alexander Chen and Jonathan E. VanBoskerck, Chief Deputy
                     District Attorneys, and Austin C. Beaumont, Deputy District Attorney,
                     Clark County,
                     for Appellant.

                     Sanft Law and Michael W. Sanft, Las Vegas,
                     for Respondent.




                     BEFORE THE        SUPREME      COURT, HARDESTY,             STIGLICH, and
                     HERNDON, JJ.


                                                     OPINION

                     By the Court, STIGLICH, J.:
                                It is axiomatic that all persons shall be free from unreasonable,
                     warrantless search and seizure. The United States Supreme Court has
SUPREME COURT
       OF
     NEVADA

                                                                                    2.2 • 7-97
(0) I997A   9.033.
                   carved out an exception to this general rule, however, permitting officers to
                   conduct warrantless protective sweeps of areas for which they can
                   articulate—and only when they can articulate—specific facts that lead them
                   to believe the area being swept harbors an individual posing a danger to
                   those on scene. Here, the district court granted a motion to suppress the
                   evidence found as a result of and during a protective sweep, determining
                   that the officers did not have an appropriate basis for the protective sweep
                   and that the protective sweep was per se unconstitutional because it was
                   not preceded by an arrest.
                                While we hold that a protective sweep does not require a prior
                   arrest, we conclude that the district court correctly concluded that the
                   search performed here was not a lawful protective sweep because it was not
                   based on articulable facts supporting a reasonable belief that the premises
                   harbored a dangerous individual. The district court's order, however, did
                   not indicate the specific evidence that was improperly seized as a result of
                   the protective sweep or as its fruit. Accordingly, we affirm in part, vacate
                   in part, and remand for the district court to clarify the evidence that falls
                   within the purview of the suppression order and which items were
                   permissibly seized by law enforcement.
                                                 BACKGROUND
                                Colette Winn resided in a home owned by respondent Charles
                   Wade McCall. Winn was on probation and subject to a search clause that
                   allowed officers to search her living quarters.1   While McCall was an ex-
                   felon, he was not on probation or parole.



                         1The  search clause reads as follows: "You shall submit your person,
                   place of residence, vehicle or areas under your control to search including
                   electronic surveillance or monitoring of your location, at any time, with or

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A    4E*
                                   Winn's probation officer received an anonymous letter that
                      claimed Winn was violating her probation. The letter focused primarily on
                      Winn, alleging that she was "engaged in criminal activity with all ex felons,"
                      and warned that "[w]e[a]pons might be found, so please be careful." The
                      letter also contended that Winn was "slinging drugs out of the far back
                      bedroom." The letter only tangentially referred to McCall as a "convicted
                      felon" but did not otherwise allege that McCall was engaged in any illegal
                      activity or was dangerous. As a result of the anonymous letter, Winn was
                      arrested at the probation office and interviewed. Winn told the officers that
                      she lived with two other roommates, McCall and Mahatuhi Santos.2            The
                      officers researched McCall and learned he was an ex-felon and not subject
                      to supervision. A total of eight officers, with Winn in tow, headed to Winn's
                      home to search her place of residence pursuant to the search clause of the
                      probation agreement.
                                   This   search   devolved   into   a   raid.   For   purposes    of
                      "containment," three officers flanked the sides and rear of the home.
                      Meanwhile, four other officers in tactical gear banged on the door, let
                      themselves into the home using a key code provided by Winn, and made
                      entry with their guns drawn. Upon entry, they encountered both McCall,
                      who had come out of his bedroom in the far back of the home with his dog,
                      and Santos. The officers instructed McCall to reenter his bedroom and place
                      his dog in the bathroom located therein.       Even though McCall readily



                      without a search warrant or warrant of arrest, for evidence of a crime or
                      violation of probation by the Division of Parole and Probation or its agent."

                            2The  officers did not ask Winn about the letter's contents, and the
                      record does not indicate that Winn corroborated any of the letter's
                      allegations beyond that she did not live alone.
SUPREME COURT
       OF
    NEVADA
                                                              3
(0) 047A   ..figyx,
                complied with the officers' instruction, three officers followed McCall into
                his bedroom without his consent to sweep the room. Once inside McCall's
                room, one of the officers observed shotgun shells on McCall's dresser and
                detained McCall because they believed they would find guns as well. The
                officers read McCall his Miranda rights, after which McCall admitted to
                having firearms in the bedroom and identified them to the officers. The
                officers later admitted that they entered the home with the intention to
                search every room and that they conduct sweeps of the entirety of every
                home they enter as a matter of course even if they believe no one is present.
                            The officers contacted the Las Vegas Metropolitan Police
                Department, which obtained a search warrant to further search the house
                and McCall's vehicle. In McCall's bedroom and vehicle, officers found and
                seized three firearms, a credit card embosser, blank credit card stock, and
                several other items. McCall was charged with one count of establishing or
                possessing a financial forgery laboratory, three counts of ownership or
                possession of a firearm by a prohibited person, and five counts of possession
                of document or personal identifying information.
                            McCall filed a motion to suppress, arguing that the protective
                sweep violated the Fourth Amendment and that the derivative evidence
                seized was fruit of the poisonous tree. The State opposed, and the district
                court held an evidentiary hearing. At the hearing, the officers admitted
                that they went into the home with the intention of conducting a protective
                sweep of every room and that they would not have gone directly to Winn's
                room without conducting a full protective sweep of the house. One officer
                explained that "whenever we go into a residence, we clear the residence, we
                make sure that there are no other people there every time. . . . We do that
                every time."


SUPREME COURT
       OF
    NEVADA
                                                     4
0) 1947A
                            The district court determined that "Where was no lawful basis
                for the protective sweep" for two reasons.      First, there was no arrest
                preceding the protective sweep. Second, the officers "failed to testify to a
                reasonable belief based on specific and articulable facts that the area to be
                swept harbored an individual posing a danger to those on the scene." The
                district court concluded that there were no exigent circumstances
                warranting the protective sweep and thus suppressed the items seized
                during the sweep and those seized thereafter pursuant to the search
                warrant as fruit of the poisonous tree. The State appeals.
                                                DISCUSSION
                A protective sweep does not require a prior arrest
                            The district court determined that a protective sweep requires
                a prior arrest.   The State challenges this conclusion, arguing that law
                enforcement may conduct a protective sweep before an arrest and that the
                "reasonableness balancing required by the Fourth Amendment weighs
                towards allowing probation officers to conduct protective sweeps in non-
                arrest scenarios." We review this constitutional issue de novo. State v.
                Lloyd, 129 Nev. 739, 743, 312 P.3d 467, 469 (2013) ("A district court's legal
                conclusion regarding the constitutionality of a challenged search receives
                de novo review.").
                            The      Fourth   Amendment    protects   against   unreasonable
                searches and seizures. U.S. Const. amend. IV; Nev. Const. art. 1, § 18; see
                also Lloyd, 129 Nev. at 743, 312 P.3d at 469. Warrantless searches are
                generally deemed unreasonable, with a few well-established exceptions.
                Lloyd, 129 Nev. at 743, 312 P.3d at 469. One of these exceptions is a
                protective sweep.     See Maryland v. Buie, 494 U.S. 325, 327 (1990).      A
                protective sweep is generally described as "a quick and limited search of
                premises, incident to an arrest and conducted to protect the safety of police
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                officers or others." Id. Such a sweep is permissible under the Fourth
                Amendment if the officer held "a reasonable belief based on specific and
                articulable facts which, taken together with the rational inferences from
                those facts, reasonably warranted the officer in believing that the area
                swept harbored an individual posing a danger to the officer or others." Id.
                (alteration, citation, and internal quotation marks omitted). The search is
                a cursory inspection of places where a person may be found and "lasts no
                longer than is necessary to dispel the reasonable suspicion of danger." Id.
                at 335-36.
                             The United States Supreme Court has not addressed whether
                a protective sweep requires a prior arrest. See Leslie A. O'Brien, Note,
                Finding a Reasonable Approach to the Extension of the Protective Sweep
                Doctrine in Non-Arrest Situations, 82 N.Y.U. L. Rev. 1139, 1140-41 (2007)
                (noting that the Suprerne Court has yet to address this issue). So too did
                this court remain silent on this issue in Hayes v. State, 106 Nev. 543, 797
                P.2d 962 (1990), overruled on other grounds by Ryan v. Eighth Judicial Dist.
                Court, 123 Nev. 419, 168 P.3d 703 (2007), the one case in which this court
                has applied Buie.3



                      3Likewise, when this court addressed protective sweeps before Buie,
                it did not settle whether a prior arrest was required. When this court
                considered a protective sweep in Koza v. State, the search was conducted
                after appellant had been arrested, and the court upheld the
                constitutionality of a protective sweep where the circumstances presented
                reasonable grounds by which officers could conclude that a search was
                necessary to prevent an urgent risk to their or others' lives. 100 Nev. 245,
                250, 252-53, 681 P.2d 44, 46, 48-49 (1984) (interpreting the protective sweep
                under the emergency exception to the Fourth Amendment warrant
                requirement). Koza did not consider whether the search would be
                permissible absent a prior arrest. And in Gagliano v. State, the court held
                a warrantless protective sweep unconstitutional where the circumstances

SUPREME COURT
        OF
     NEVADA
                                                     6
(0) l947A
                               Other courts that have considered this issue have largely, but
                   not uniformly, determined that a protective sweep does not require a prior
                   arrest. The New Jersey Supreme Court held that an arrest is not required
                   to conduct a protective sweep where (1) the officers are lawfully on the
                   premises, (2) the officers "have a reasonable articulable suspicion that the
                   area to be swept harbors an individual posing a danger," (3) the sweep is
                   conducted quickly, and (4) it is restricted to areas in which the person(s)
                   posing a danger could hide. State v. Davila, 999 A.2d 1116, 1119 (N.J. 2010).
                   Further, "Mhe police cannot create the danger that becomes the basis for a
                   protective sweep." Id. Similarly, the United States Court of Appeals for the
                   Eleventh Circuit approved of a protective sweep that occurred before an
                   arrest where the officers had a reasonable belief that there was another
                   individual present who could do them harm. United States v. Caraballo,
                   595 F.3d 1214, 1224-25 (11th Cir. 2010). So too has the First Circuit held
                   "that police who have lawfully entered a residence possess the same right
                   to conduct a protective sweep whether an arrest warrant, a search warrant,
                   or the existence of exigent circumstances prompts their entry." United
                   States v. Martins, 413 F.3d 139, 150 (1st Cir. 2005), abrogated on other



                   presented no basis to conclude that rooms of the apartment other than that
                   permissibly searched contained anyone or thing threatening officer
                   security. 97 Nev. 297, 298-99, 629 P.2d 781, 782-83 (1981). To the extent
                   that Gagliano cites a United States Supreme Court decision considering
                   searches incident to arrest to suggest that a protective sweep requires a
                   prior arrest, see id. at 298, 629 P.2d at 782 (quoting Chimel v. California,
                   395 U.S. 752, 762-63 (1969), overruled in part by Arizona v. Grant, 556 U.S.
                   332 (2009)), Gagliano did not rely on arrest status, and the suggestion is
                   thus dicta.

                         We accordingly disavow Gagliano to the extent that it suggests a
                   protective sweep requires a prior arrest.
SUPREME COURT
       OF
     NEVADA
                                                        7
()) 1947A   OSP.
                grounds by Hill v. Walsh, 884 F.3d 16 (1st Cir. 2018). The Second, Fifth,
                Sixth, and D.C. Circuits are in accord. See United States v. Miller, 430 F.3d
                93, 99 (2d Cir. 2005); United States v. Gould, 364 F.3d 578, 586 (5th Cir.
                2004), abrogated on other grounds by Kentucky v. King, 563 U.S. 452 (2011);
                United States v. Taylor, 248 F.3d 506, 513 (6th Cir. 2001); United States v.
                Patrick, 959 F.2d 991, 996-97 (D.C. Cir. 1992), abrogated on other grounds
                by United States v. Webb, 255 F.3d 890 (D.C. Cir. 2001).
                             The Tenth Circuit veered slightly off the path trod by the other
                circuits. In United States v. Torres-Castro, the Tenth Circuit concluded
                "that a protective sweep is only valid when performed incident to an arrest."
                470 F.3d 992, 997 (10th Cir. 2006). However, this difference may be only a
                matter of degrees, as the court noted that a protective sweep "may precede
                an arrest, and still be incident to that arrest, so long as the arrest follows
                quickly thereafter." Id. at 998.4
                             The Ninth Circuit's caselaw is inconsistent on this issue. See
                Mendez v. County of Los Angeles, 815 F.3d 1178, 1191 (9th Cir. 2016) (noting
                the intracircuit split), vacated, 581 U.S.     , 137 S. Ct. 1539 (2017). In
                United States v. Garcia, the Ninth Circuit upheld a protective sweep
                conducted before the defendant's arrest. 997 F.2d 1273, 1282 (9th Cir.
                1993). Conversely, the Ninth Circuit determined in United States v. Reid
                that officers were not entitled to conduct a protective sweep where the
                defendant was not already under arrest. 226 F.3d 1020, 1027 (9th Cir.
                2000). However, it is unclear whether the lack of a prior arrest was the
                dispositive issue in Reid, because the government's lack of articulable facts



                      4TheTenth Circuit noted that "quickly" might be satisfied when "the
                search and arrest were separated by times ranging from five to sixty
                minutes." Id.
SUPREME COURT
        OF
      NEVADA
                                                      8
(0) I 947A
                "that the apartment harbor[ed] an individual posing a danger" also
                prompted the Ninth Circuit's decision. Id. (alteration in original) (internal
                quotation marks omitted).
                            We agree with the majority approach, as it appropriately
                balances the rights of an individual to be free from an unreasonable search
                and the safety of the officers and other people on the scene. See Buie, 494
                U.S. at 327 (recognizing a concern for the officer's safety as well as that of
                other people on scene). Officers may be lawfully in an individual's home
                under nonarrest situations (for example, by consent) where they have
                articulable, legitimate safety concerns justifying a protective sweep. See
                Davila, 999 A.2d at 1118-19. Accordingly, we conclude that a protective
                sweep is permissible where there are articulable facts that would cause a
                reasonably prudent officer to believe that the area to be swept harbors an
                individual who poses a danger to those at the scene. We decline to adopt a
                per se rule requiring an arrest before a protective sweep.
                The district court correctly concluded that the protective sweep was unlawful
                            The district court found that officers did not testify to a
                reasonable belief that the premises harbored a dangerous individual
                compelling a protective sweep and concluded that the search was
                accordingly unlawful. The State argues that articulable facts support the
                officers' decision to conduct a protective sweep of McCall's bedroom. McCall
                counters that no facts justified a protective sweep of his room and that the
                officers were limited to searching areas within Winn's control. We review
                the district court's factual findings for clear error and analyze the legal
                consequences of those findings de novo. State v. Beckman, 129 Nev. 481,
                486, 305 P.3d 912, 916 (2013).
                            As discussed above, before conducting a protective sweep, an
                officer needs articulable facts that would warrant a reasonably prudent
SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                   officer to believe that the area to be swept harbors an individual who poses
                   a danger to those at the scene. See Buie, 494 U.S. at 327; Hayes, 106 Nev.
                   at 550, 797 P.2d at 966. In applying this test in Hayes, we noted that it was
                   insufficient to simply point to a possibility that an individual could be there,
                   because "[i]f any possibility of danger were sufficient to create a reasonable
                   belief of a danger, the police would have carte blanche power to conduct
                   sweep searches of citizens' homes incident to virtually any arrest for a
                   felony." 106 Nev. at 551, 797 P.2d at 967. Otherwise, "by means of post-
                   hoc rationalizations, the police could justify virtually any sweep search." Id.
                   Thus, we strongly disapproved of the police conducting protective sweeps as
                   "standard operating procedure," calling it a "patently unconstitutional"
                   practice. Id. at 552, 797 P.2d at 967.
                               We conclude that the district court did not clearly err in finding
                   that the officers did not testify as to a reasonable belief that the area to be
                   swept harbored a dangerous individual and that the district court correctly
                   held the search to be unlawful. Our disposition here rests on the officers'
                   troubling admission that they conduct a protective sweep of an entire
                   residence as a matter of course.         This search was conducted without
                   considering whether the circumstances presented              articulable facts
                   supporting a reasonable belief that the premises harbored a dangerous
                   person.   Rather, the search was carried out regardless of what the
                   circumstances presented.     The bare possibility that a dangerous person
                   might be present and hiding in a given location does not justify a protective
                   sweep. The search here demonstrates a practice of warrantless searches
                   unbound by the guidelines stated in Buie, Hayes, and elsewhere indicating
                   when such searches may be constitutional. This practice cannot continue.
                   We conclude that the protective sweep was unconstitutional where the
                   officers' testimony established that the search was not based on articulable
SUPREME COURT
      OF
    NEVADA
                                                         10
iO) I947A 45121.
                facts supporting a reasonable belief that the area harbored a dangerous
                individual. The search here paid no heed to what the articulable facts might
                have been.
                             In light of the officers' admissions that they did not predicate
                the search on articulable indicia that a dangerous person was present, the
                State's arguments for conducting the sweep strike us as post-hoc
                rationalizations that cannot retroactively cure the unconstitutionality of the
                search.5 See Brumley v. Commonwealth, 413 S.W.3d 280, 287 (Ky. 2013)
                ("The absence of information cannot be an articulable basis for a protective
                sweep that requires information to justify it in the first place."); see also
                Hayes, 106 Nev. at 551, 797 P.2d at 967 (disapproving of "post-hoc
                rationalizations"). The argument that the officers needed to engage in the
                sweep because they did not know if the room was safe has the inquiry
                backwards. A protective sweep is constitutionally permissible only where
                officers have a reasonable belief of danger, not when they are merely unsure
                if an area is safe. This limitation is critical to ensure that officers may not



                      5The  State makes the following arguments: (1) the anonymous letter
                informed the officers that drugs were sold out of the far back bedroom
                (McCall's bedroom); (2) the letter informed them that there may be weapons
                in the house and warned them to be careful; (3) an officer believed Winn
                was attempting to alert residents in the house by telling the officers she did
                not remember her keypad code for the front door and by offering them two
                different codes; (4) during his surveillance before entering the residence, an
                officer saw an unidentified person coming and going from the residence and
                did not know, when entering the premises, whether this man was inside the
                house; (5) officers did not know how many people were inside the house or
                whether the house was safe inside; and (6) the officers engaged in rnerely a
                cursory search of the area and only to prevent danger to themselves. We
                need not resolve whether these bases might justify a protective sweep, as
                the officers' admissions here make evident that these are post-hoc
                rationalizations that cannot support a protective sweep.
SUPREME COURT
      OF
   NEVADA
                                                      11
  I947A
                conduct warrantless sweeps as a matter of course, but only where justified
                by particular, exigent circumstances. See Hayes, 106 Nev. at 551, 797 P.2d
                at 967.
                            While we agree with the district court's order that the search
                was unconstitutional, we are concerned about its scope. The order opaquely
                mentions that "the evidence seized pursuant to the search warrant must
                also be suppressed" but does not specify which pieces of evidence were so
                seized. The parties at oral argument before this court were unable to clarify
                the scope of the suppression order as well. As a result, we vacate in part
                and remand for the district court to enter findings regarding the specific
                evidence that was obtained through the improper protective sweep or as its
                fruit and that which was obtained permissibly.          Cf. United States v.
                Finucan, 708 F.2d 838, 844-45 (1st Cir. 1983) (vacating blanket suppression
                order and remanding with instructions for the district court to specify which
                items should be suppressed as unlawfully seized and as tainted by the
                unlawful seizure).6
                                               CONCLUSION
                            Protective sweeps are permissible to ensure officer safety, not
                as an end-run around obtaining a search warrant. In this opinion, we hold
                that a protective sweep does not require a prior arrest. We affirm the




                      6McCall also argues that his possession of a shotgun shell was not a
                state crime and thus his arrest violated his Fourth Amendment rights.
                However, we decline to consider this issue in light of our decision and
                because the district court did not discuss this issue in its suppression order.
                See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173 (1991)
                (determining that this court need not consider a claim that was not
                addressed by the district court), overruled on other grounds by Means v.
                State, 120 Nev. 1001, 103 P.3d 25 (2004).
SUPREME COURT
       OF
     NEVADA
                                                      12
(U) I947A
                district court's suppression order in part because it did not err in concluding
                that the warrantless protective sweep here violated McCall's Fourth
                Amendment rights. We vacate in part and remand, however, for the district
                court to clarify the scope of the suppression order.




                                                            Al4C1.1—°                j.
                                                    Stiglich
                We concur:


                     /
                Hardesty




                Herndon




SUPREME COURT
        OF
     NEVADA

                                                     1.3
(01 1947A